UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1542


ERIC ALAN SANDERS, on behalf of dependents S.K. Sanders, E.A. Sanders II,
and Z.M. Gray-Sanders,

                     Plaintiff - Appellant,

              v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:18-cv-03070-JMC-JPG)


Submitted: August 30, 2019                                    Decided: October 15, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Marshall Prince, II, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders seeks to appeal the magistrate judge’s order denying his motion

to recuse. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Sanders seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2